Citation Nr: 1018559	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  08-31 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to restoration of a 40 percent disability rating 
for status post fracture of the right tibia/fibula.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to May 2003.  
He also had 2 years of prior active duty.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

In various statements, the Veteran has indicated that he is 
only seeking restoration of the 40 percent disability rating.  
Therefore, the Board will only address the restoration issue.


FINDING OF FACT

Improvement in the Veteran's status post fracture of the 
right tibia/fibula disability was not adequately demonstrated 
by the evidence of record at the time of the April 2006 
rating decision reducing the rating for the disability from 
40 percent to 20 percent.


CONCLUSION OF LAW

The 20 percent disability rating for the Veteran's status 
post fracture of the right tibia/fibula disability was not 
properly reduced.  38 C.F.R. § 3.344 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefore.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e) (2009).

In addition, 38 C.F.R. § 3.344 (a) provides that rating 
agencies will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree 
of stability of disability evaluations consistent with the 
laws and VA regulations governing disability compensation and 
pension.  It is essential that the entire record of 
examination and the medical-industrial history be reviewed to 
ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations which are less thorough than those on which 
payments were originally based will not be used as a basis 
for reduction.  Ratings for diseases subject to temporary or 
episodic improvement will not be reduced on the basis of any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated. 

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more) and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  

Analysis

In the case at hand, the Veteran was granted service 
connection for status post fracture of the tibia/fibula in a 
December 2005 rating decision.  The disability was assigned a 
40 percent rating on the basis of nonunion or malunion of the 
tibia and fibula requiring the use of a brace, effective June 
1, 2003.  Subsequently, the RO proposed to reduce the rating 
to 10 percent for a right knee disability and 10 percent for 
a right ankle disability resulting from the fracture.  In the 
April 2006 rating decision on appeal, the rating was 
decreased to 10 percent for the right knee disability and 10 
percent for the right ankle disability.  Thus, a 40 percent 
disability rating was in effect for less than 5 years at the 
time of the rating decision reducing decision the rating to 
20 percent.  Never the less, the evidence must demonstrate 
improvement in the disability to justify the reduction.

The Veteran was afforded a VA examination in August 2005 for 
his tibia/fibula disability.  Upon examination, the Veteran's 
subjective complaints included pain and stiffness.  He denied 
experiencing instability, locking, abnormal motion, swelling, 
heat or tenderness.  According to the examination report, he 
indicated that he did not take medication for the condition 
or wear a brace, but he did wear a special shoe to support 
his right ankle.  The examiner's objective findings included 
a one-half inch shortening of the right tibia and fibula.  
There was no malunion, nonunion, loose motion or false joint.  
There was no tenderness, drainage, edema, or painful motion 
of the right knee.  He did find swelling and crepitus on 
motion of the right knee.  Range of motion testing revealed 
flexion to 90 degrees, with pain upon motion.  Extension was 
limited to 8 degrees.  As for the right ankle, dorsiflexion 
was to 15 degrees with pain, while plantar flexion was to 40 
degrees with pain.  There was inversion, eversion, and 
subtalar reflecting on both sides.  The forefoot adduction 
and abduction were 20 degrees and 10 degrees, respectively.  
There was no ankylosis present.  The right knee joint motion 
was not additionally limited by pain, fatigue, weakness, or 
lack of endurance.  The examiner found that the functional 
limitations due to the disability were a limited ability to 
push, pull, or squat, and difficulty walking on uneven 
surfaces.  He also observed that the Veteran's gait was 
abnormal, with shifting of weight more on the left leg.

Records from private physician Dr. R. from November 2006 note 
that the Veteran worked as a security guard and was doing 
"fairly well."  The Veteran reported right knee pain when 
going up the stairs or when he is on his feet for a long 
time.  There was no history of locking or giving way of the 
knee.  The examiner found a well-healed surgical scar over 
the right knee, and observed that when the Veteran walked, he 
had a slight valgus thrusting and slight laxity.  Mild 
effusion was also noted.

The Veteran was afforded another VA examination in March 
2009.  During the examination, the Veteran endorsed symptoms 
of deformity, giving way, instability, pain, stiffness, 
weakness, incoordination, decreased speed of joint motion, 
and a burning sensation in the calf muscle.  The examiner 
observed that the Veteran's gait showed evidence of poor 
propulsion.  General right knee joint findings included bony 
joint enlargement, deformity, edema, heat, tenderness, 
weakness, and abnormal motion.  Tenderness, weakness, and 
abnormal motion of the right ankle were also indicated.

Range of motion testing revealed right knee flexion from 
negative 11 to 95 degrees, while extension was limited by 11 
degrees.  After repetition, additional limitation of flexion 
was noted, including flexion from negative 15 to 90 degrees 
and extension from 90 to negative 15 degrees.  For the right 
ankle, dorsiflexion was to 10 degrees with plantar flexion to 
30 degrees.  These ranges of motion were limited upon 
repetition, as dorsiflexion was only to 7 degrees and plantar 
flexion was to 20 degrees.  In sum, the examiner found that 
the Veteran's right tibia/fibula disability impacted the 
Veteran's mobility, ability to lift and carry, and stamina, 
and led to a decrease in strength.  He indicated that he 
accommodated this problem by sitting more at work.   

Based on the foregoing evidence, the Board cannot conclude 
that a preponderance of the evidence establishes that 
improvement has been demonstrated with regard to the 
Veteran's service-connected status post fracture of the right 
tibia/fibula.  In so finding, the Board notes that the record 
also contains reports of VA examinations in May 2004, which 
indicate that range of motion of the right knee was limited 
by 10 degrees, with full extension.  McMurray's and varus and 
valgus testing were both negative in previous examinations as 
well.  Moreover, the May 2004 examination revealed 
significant limitation of the right ankle.  At these 
examinations, the Veteran reported similar symptoms to those 
he reported in August 2005 and March 2009, including pain, 
flare-ups, and stiffness.  

In short, the results of the August 2005 examination upon 
which the reduction was based does not reflect improvement in 
the Veteran's condition, particularly when compared to the 
May 2004 VA examinations report.  There is little change with 
regard to the Veteran's symptoms and range of motion testing 
results were similar.  Moreover, the record reflects that the 
disability continues to affect his mobility, ability to life 
and carry, and stamina, and led to a decrease in strength.   
It appears that the reduction was based largely on the fact 
that the Veteran was reportedly no longer wearing a brace.  
However, the March 2009 examination report does not address 
whether the Veteran was wearing a brace, and in various 
statements, the Veteran has disputed the notation in the 
August 2005 examination report that he does not take 
medication for pain and does not wear a brace.  He 
essentially claims that he continues to have loose motion and 
continues to uses a brace.  Therefore, it cannot be said that 
the preponderance of the evidence establishes that the 
Veteran no longer requires a brace.

Accordingly, restoration of a rating of 40 percent for the 
Veteran's service-connected right tibia/fibula disability is 
warranted.


ORDER

Entitlement to restoration of a 40 percent disability rating 
for status post fracture of the tibia/fibula is granted from 
the effective date of the reduction.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


